DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/260917 filed on 01/29/2021.
3.	Claims 1-7, 9-11, 13-16, and 18-20 have been amended.
Claims 1-20 now remain pending.
Claims 1, 10 and 18 are independent claims.
Specification Objection
4.	Prior objection is overcome by corrections.
Claim Interpretation
5.	Prior objection is overcome by corrections.
Claim Rejections – 35 USC § 101 

6.	Prior rejection is circumvented by claim amendments.
. Allowable Subject Matter 

7.	Claims 4, 7, 13, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 4, 13 and 19 prior art of record does not each and/or fairly suggest that “the machine learning performance score model comprises an application agnostic and system configuration agnostic machine learning performance score model that is trained to determine one or more end-to-end storage performance metrics, .
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 7 and 16 prior art of record does not each and/or fairly suggest “determining the run-time performance score of the application using the model parameters of the machine learning performance score model populated with the values of the extracted statistical features, comprises: computing a parameter value for each model parameter by multiplying a value of the extracted statistical feature for the model parameter with a learned weight value of the model parameter; and determining a sum of the computed parameter values of the model parameters of the machine learning performance score model; wherein the determined sum corresponds to a performance score for a performance metric defined by the machine learning performance score model”.
The following is a statement of reasons for the indication of allowable subject matter:  As per claim 20 prior art of record does not each and/or fairly suggest “computing a parameter value for each model parameter by multiplying a value of the extracted statistical feature for the model parameter with a learned weight value of the model parameter: and determining a sum of the computed parameter values of the model parameters of the trained machine learning performance score model: wherein the determined sum corresponds to a performance score for a performance metric defined by the trained machine learning performance score model”. 
Response to Arguments
8.	Applicant’s arguments with respect to newly amended independent claims 1, 10 and 18 and claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17 on pages 11-13 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Li (Art of record), Hughes (Art of record) and Pignataro (Art newly made of record) as applied below, as they further teach such use.  
	
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 5, 6, 8-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Li et al.,  US 2013/0227536 (hereinafter Li) in view of Pignataro et al.,  US 2019/0182127 (hereinafter Pignataro). 
         In regards to claim 1, Li teaches:
A method, comprising: performing, by a system configuration tool executing on a computing system, an automated process to determine a run-time performance of an application executing on the computing system (p. 1, [0003], see an analysis system may perform network analysis on data gathered from an executing application), (p. 2, [0029], see a settings optimizer may generate optimized settings for code components of an application from tracer data. The settings optimizer may 
performing the automated process comprises: obtaining a time series telemetry data stream for each of a plurality of key performance indicators corresponding to utilization of resources of the computing system by the application during run-time execution of the application on the computing system with the computing system having a first system configuration (p. 1, [0018], see the tracing data may include performance and resource usage measurements) and (p. 3, [0049], see further, data collected through "profiling", "tracing", and "instrumentation" may include any type of data that may be collected, including performance related data such as processing times, throughput, performance counters, and the like.  The collected data may include function names, parameters passed, memory object names and contents, messages passed, message contents, registry settings, register contents, error flags, interrupts, or any other parameter), (p. 1, [0018], see 
extracting one or more statistical features from each time series telemetry data stream (p. 5, [0069], see some embodiments may collect data over a time interval and create summary statistics for actions over a time interval) and (p. 2, [0032], see the settings optimizer may determine optimized settings using tracer data gathered while monitoring a running application. In some cases, the tracer data may be raw, tabulated data that may be processed into a mathematical model… In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings (emphasis added).
determining a run-time performance score of the application using the model parameters of the trained machine learning performance score model populated with the values based on the extracted statistical features (p. 1, [0017], see FIG. 10 is a diagram illustration of an embodiment showing a device with self-learning and self-optimizing execution of an application), (p. 2, [0031], see the settings optimizer may generate optimized parameters that may be implemented by a programmer or other human.  The optimized parameters may highlight areas of an application that may be refactored, redesigned, or otherwise improved to address various issues such as performance, reliability, and other issues), (p. 2, [0032], see the settings optimizer may determine optimized settings using tracer data processed into a mathematical model… In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings) and (p. 6, [0095], see one type of characterization performed by a performance characterizer 228 may compare the performance of a particular code element to the average performance of other code elements in a single application or to the average performance of code elements observed from multiple applications. The characterization may identify outliers where code elements have above average or below average performance) (emphasis added).
Li doesn’t explicitly teach:
populating model parameters of a trained machine learning performance score model with values based on the extracted statistical features, wherein at least one model parameter comprises a feature which specifies (i) a given key performance indicator associated with the feature, and (ii) a statistical feature extraction operation to perform on a time series telemetry data stream associated with the given key performance indicator to compute a value for the feature.
However Pignataro teaches such use: (p. 4, [0044], see in summary, a system and method are provided to analytical based failure/risk prediction by leveraging first data related to technical support and operational issues of a network, and second data related to updates and performance optimization configurations of the network.  The first data and second data set are fed into a machine learning algorithm (by master agent) to 
Li and Pignataro are analogous art because they are from the same field of endeavor, program analysis.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Pignataro before him or her, to modify the system of Li to include the teachings of Pignataro, as a network analytical heatmap, and accordingly it would enhance the system of Li, which is focused on increasing runtime performance, because that would provide Li with the ability to utilize a learning machine algorithm, as suggested by Pignataro (p. 4, [0044], p. 4, [0049]).      

     In regards to claim 2, Li teaches:
responsive to the determined run-time performance score of the application, automatically determining whether to one of: (i) maintain the first system configuration and (ii) adjust at least one resource configuration setting of the computing system to alter a run-time performance of the application (p. 1, [0003-0004], see an analysis system may perform network analysis on data gathered from an executing application. … A settings optimizer may use data gathered from a tracer to generate optimized settings for executing an application… The settings may include processor related settings, memory 

     In regards to claim 3, Li teaches:
persistently storing the determined runtime performance score of the application in a data structure that maps the determined run-time performance score to information regarding the first system configuration of the computing system (p. 7, [0116], see during execution, tracer data may be gathered in block 304 and stored in block 306. The process may loop continuously to gather observations about the application. In many cases, the application may be subjected to loads, which may be generated in the real world or simulated using load generators) and (p. 1, [0018], see an analyzer may use network analysis techniques on tracer data from an application.  A tracing system may gather performance and other data while an application executes, from which relationships between code elements may be identified).

     In regards to claim 5, Li teaches:
extracting one or more statistical features from each time series telemetry data stream comprises: computing one or more summary statistics on telemetry data sample values of each of the telemetry data streams (p. 5, [0069], see the tracer data 106 may have different levels of detail in different embodiments. Some 
the one or more summary statistics comprise one or more of: (i) mean; (ii) standard deviation; (iii) minimum; (iv) maximum; (v) 25th percentile; (vi) 50th percentile; and (vii) 75th percentile (p. 2, [0032], see the tracer data may be raw, tabulated data that may be processed into a mathematical model that may be used to predict the behavior of an application when a specific parameter may be changed. In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings).

     In regards to claim 6, Li teaches:
a weight value to apply to a computed value of the feature (Fig. 5, identify Pipeline Patterns 522, Identify Parallelism Patterns 528, Identify Clusters), (p. 8, [0122], see in many embodiments, a relationship may be classified using various notions of strength. A strong relationship may be one in which many messages are passed or where a large amount of data may be shared. A weak relationship may have little shared data or few messages. Some such embodiments may use a numerical designator for strength, which may be a weighting applied during network analyses) and (p. 9, [0150-0155], see clusters may be identified in block 536. For each cluster in block 538, the cohesiveness of the cluster may be identified in block 540. The cohesiveness may be a weighting or strength of the grouping. In some embodiments, groups with weak cohesiveness may be divided across different processors or memory domains, while groups with strong cohesiveness 

     In regards to claim 8, Li teaches:
the time series telemetry data streams for the plurality of key performance indicators are obtained using one or more of performance counters that execute on the computing system (p. 2, [0027], see the first stage may collect high level performance data that may, for example, take a snapshot of various performance counters at a regular interval). 
the performance counters comprise one or more of: (i) system performance counters; (ii) physical disk performance counters; (iii) logical disk performance counters; (iv) process performance counters; and (v) cache performance counters (p. 3, [0049], see further, data collected through “profiling”, “tracing”, and “instrumentation” may include any type of data that may be collected, including performance related data such as processing times, throughput).

     In regards to claim 9, Li teaches:


         In regards to claim 10, Li teaches:
An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code is executable by one or more processors to perform a method which comprises: performing, by a system configuration tool executing on a computing system, an automated process to determine a run-time performance of an application executing on the computing system: (p. 1, [0003], see an analysis system may perform network analysis on data gathered from an executing application), (p. 2, [0029], see a settings optimizer may generate 
performing the automated process comprises: obtaining a time series telemetry data stream for each of a plurality of key performance indicators corresponding to utilization of resources of the computing system by the application during run-time execution of the application on the computing system with the computing system having a first system configuration (p. 1, [0018], see the tracing data may include performance and resource usage measurements) and (p. 3, [0049], see further, data collected through "profiling", "tracing", and "instrumentation" may include any type of data that may be collected, including performance related data such as processing times, throughput, performance counters, and the like.  The collected data may include function names, parameters passed, memory object names and contents, messages passed, message contents, registry settings, 
extracting one or more statistical features from each time series telemetry data stream (p. 5, [0069], see some embodiments may collect data over a time interval and create summary statistics for actions over a time interval) and (p. 2, [0032], see the settings optimizer may determine optimized settings using tracer data gathered while monitoring a running application. In some cases, the tracer data may be raw, tabulated data that may be processed into a mathematical model… In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings (emphasis added)
determining a run-time performance score of the application using the model parameters of the trained machine learning performance score model populated with the values based on the extracted statistical features (p. 1, [0017], see FIG. 10 is a diagram illustration of an embodiment showing a device with self-learning and self-optimizing execution of an application), (p. 2, [0031], see the settings optimizer may generate optimized parameters that may be implemented by a programmer or other human.  The optimized parameters may highlight areas of an application that may be refactored, redesigned, or otherwise improved to address various issues such as performance, reliability, and other issues), (p. 2, [0032], processed into a mathematical model… In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings) and (p. 6, [0095], see one type of characterization performed by a performance characterizer 228 may compare the performance of a particular code element to the average performance of other code elements in a single application or to the average performance of code elements observed from multiple applications. The characterization may identify outliers where code elements have above average or below average performance) (emphasis added).
Li doesn’t explicitly teach:
populating model parameters of a trained machine learning performance score model with values based on the extracted statistical features, wherein at least one model parameter comprises a feature which specifies (i) a given key performance indicator associated with the feature, and (ii) a statistical feature extraction operation to perform on a time series telemetry data stream associated with the given key performance indicator to compute a value for the feature.
However Pignataro teaches such use: (p. 4, [0044], see in summary, a system and method are provided to analytical based failure/risk prediction by leveraging first data related to technical support and operational issues of a network, and second data related to updates and performance optimization configurations of the network.  The first 
Li and Pignataro are analogous art because they are from the same field of endeavor, program analysis.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Pignataro before him or her, to modify the system of Li to include the teachings of Pignataro, as a network analytical heatmap, and accordingly it would enhance the system of Li, which is focused on increasing runtime performance, because that would provide Li with the ability to utilize a learning machine algorithm, as suggested by Pignataro (p. 4, [0044], p. 4, [0049]).      

     In regards to claim 11, Li teaches:
responsive to the determined run-time performance score of the application, automatically determining whether to one of: (i) maintain the first system configuration and (ii) adjust at least one resource configuration setting of the computing system to alter a run-time performance of the application (p. 1, [0003-0004], see an analysis system may perform network analysis on data gathered from an executing application. … A settings optimizer may use data gathered from a tracer to generate optimized settings for 

     In regards to claim 12, Li teaches:
persistently storing the determined run-time performance score of the application in a data structure that maps the determined run-time performance score to information regarding the first system configuration of the computing system (p. 7, [0116], see during execution, tracer data may be gathered in block 304 and stored in block 306. The process may loop continuously to gather observations about the application. In many cases, the application may be subjected to loads, which may be generated in the real world or simulated using load generators) and (p. 1, [0018], see an analyzer may use network analysis techniques on tracer data from an application.  A tracing system may gather performance and other data while an application executes, from which relationships between code elements may be identified).

     In regards to claim 14, Li teaches:
extracting one or more statistical features from each time series telemetry data stream comprises: computing one or more summary statistics on telemetry data sample values of each of the telemetry data streams (p. 5, [0069], see the tracer data 106 may have different levels of detail in different embodiments. Some 
the one or more summary statistics comprise one or more of: (i) mean; (ii) standard deviation; (iii) minimum; (iv) maximum; (v) 25th percentile; (vi) 50th percentile; and (vii) 75th percentile (p. 2, [0032], see the tracer data may be raw, tabulated data that may be processed into a mathematical model that may be used to predict the behavior of an application when a specific parameter may be changed. In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings).

     In regards to claim 15, Li teaches:
a weight value to apply to a computed value of the feature (Fig. 5, identify Pipeline Patterns 522, Identify Parallelism Patterns 528, Identify Clusters), (p. 8, [0122], see in many embodiments, a relationship may be classified using various notions of strength. A strong relationship may be one in which many messages are passed or where a large amount of data may be shared. A weak relationship may have little shared data or few messages. Some such embodiments may use a numerical designator for strength, which may be a weighting applied during network analyses) and (p. 9, [0150-0155], see clusters may be identified in block 536. For each cluster in block 538, the cohesiveness of the cluster may be identified in block 540. The cohesiveness may be a weighting or strength of the grouping. In some embodiments, groups with weak cohesiveness may be divided across different processors or memory domains, while groups with strong cohesiveness 

     In regards to claim 17, Li teaches:
the time series telemetry data streams for the plurality of key performance indicators are obtained using one or more of performance counters that execute on the computing system (p. 2, [0027], see the first stage may collect high level performance data that may, for example, take a snapshot of various performance counters at a regular interval).
the performance counters comprise one or more of: (i) system performance counters; (ii) physical disk performance counters; (iii) logical disk performance counters; (iv) process performance counters; and (v) cache performance counters (p. 3, [0049], see further, data collected through “profiling”, “tracing”, and “instrumentation” may include any type of data that may be collected, including performance related data such as processing times, throughput).

     In regards to claim 18
A computing system, comprising: memory to store software instructions; one or more processors that execute the software instructions to instantiate a system configuration tool which is configured to perform an automated, process to determine a run-time performance of an application executing on the computing system (p. 1, [0003], see an analysis system may perform network analysis on data gathered from an executing application), (p. 2, [0029], see a settings optimizer may generate optimized settings for code components of an application from tracer data. The settings optimizer may operate with an analyzer to highlight certain code elements, then determine a set of execution parameters to improve overall execution of an application. The execution parameters may be applied at runtime with an automated system) and (p. 1, [0003-0004], see an analysis system may perform network analysis on data gathered from an executing application. … A settings optimizer may use data gathered from a tracer to generate optimized settings for executing an application… The settings may include processor related settings, memory related settings, and peripheral related settings such as network settings. The optimized settings may be distributed in the form of a model or function that may be evaluated at runtime by a runtime manager. In some embodiments, the optimized settings may be added to source code either automatically or manually). 
the automated process  comprises: obtaining a time series telemetry data stream for each of a plurality of key performance indicators corresponding to utilization of resources of the computing system by the application during run-time execution of the application on the computing system with the computing system having a first 
extracting one or more statistical features from each time series telemetry data stream (p. 5, [0069], see some embodiments may collect data over a time interval and create summary statistics for actions over a time interval) and (p. 2, [0032], see the settings optimizer may determine optimized settings using tracer data gathered while monitoring a running application. In some cases, the tracer data may be raw, tabulated data that may be processed into a mathematical model… In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings (emphasis added)
determining a run-time performance score of the application using the model parameters of the trained machine learning performance score model populated self-learning and self-optimizing execution of an application), (p. 2, [0031], see the settings optimizer may generate optimized parameters that may be implemented by a programmer or other human.  The optimized parameters may highlight areas of an application that may be refactored, redesigned, or otherwise improved to address various issues such as performance, reliability, and other issues), (p. 2, [0032], see the settings optimizer may determine optimized settings using tracer data gathered while monitoring a running application. In some cases, the tracer data may be raw, tabulated data that may be processed into a mathematical model… In other cases, the tracer data may be analyzed to find maximums, minimums, standard deviation, median, mean, and other descriptive statistics that may be used with an algorithm or formula to determine optimized settings) and (p. 6, [0095], see one type of characterization performed by a performance characterizer 228 may compare the performance of a particular code element to the average performance of other code elements in a single application or to the average performance of code elements observed from multiple applications. The characterization may identify outliers where code elements have above average or below average performance) (emphasis added).
Li doesn’t explicitly teach:
populating model parameters of a trained machine learning performance score model with values based on the extracted statistical features, wherein at least one model parameter comprises a feature which specifies (i) a given key performance 
However Pignataro teaches such use: (p. 4, [0044], see in summary, a system and method are provided to analytical based failure/risk prediction by leveraging first data related to technical support and operational issues of a network, and second data related to updates and performance optimization configurations of the network.  The first data and second data set are fed into a machine learning algorithm (by master agent) to build a topology risk heatmap specific to the particular customer topology and architecture.  This data is used as input along with local customer network data (real-time telemetry data) for prediction (by client agent) to trigger dynamic tunnel/path instantiation (end-to-end or redirect tunnels) in order to enhance network resiliency and efficient load sharing based on network health prediction).
Li and Pignataro are analogous art because they are from the same field of endeavor, program analysis.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Li and Pignataro before him or her, to modify the system of Li to include the teachings of Pignataro, as a network analytical heatmap, and accordingly it would enhance the system of Li, which is focused on increasing runtime performance, because that would provide Li with the ability to utilize a learning machine algorithm, as suggested by Pignataro (p. 4, [0044], p. 4, [0049]).      

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Jones et al., 		2018/0285596 	Time based data performace 

Darwin et al., 	10,983,855  		Distributed data fault prediction using
12.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193